Citation Nr: 1528013	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.


REMAND

Skin Disorder

The Veteran was provided a VA examination in December 2010 to ascertain the presence of a skin disorder and, if any present, whether it was etiologically related to his active duty.  After reviewing the relevant evidence of record, including the Veteran's assertions, and after administering a clinical evaluation, the VA examiner found no diagnosable skin disorder.  Because the examiner did not find a skin disorder, no etiological opinion was rendered.  However, the evidence of record included a VA treatment report dated in December 2009 that includes diagnoses of xerosis and tinea cruris.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of a disability prior to the claim may constitute current disability).  Moreover, the December 2009 treatment record shows that the Veteran was prescribed a topical cream to treat his symptoms.  Additionally, a VA treatment record dated in March 2011 shows that the Veteran has been treated for "contact dermatitis or other eczema."   See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The evidence of record demonstrates that the Veteran was treated for in-service boils located in his right groin.  Service connection for a scar, right groin, has already been granted service-connected as a residual of his in-service treatment for right groin boil.  The Veteran asserts that a current skin disorder located in his groin is associated with his in-service right groin boil and/or the treatment thereof.  Given that the December 2010 VA examination did not address the etiological relationship between the Veteran's current skin disorder and his active duty, to include his right groin boil and the treatment thereof, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Hypertension and Psychiatric Disorder

The Veteran was not provided a VA examination to address the etiological relationship between his hypertension or a psychiatric disorder and his active duty.  VA's duty to assist requires the provision of a VA examination in cases where certain evidentiary standards are met, which the Board finds have been satisfied with respect to both of these claims.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that a remand is required in order to provide the Veteran with VA examinations.

Additionally, with respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), the Veteran initially reported in a May 2011 letter that his claimed in-service stressor occurred sometime in 1978 while he was stationed in Germany.  In September 2011, the RO contacted the Veteran to obtain a more specific timeframe.  On that occasion, the Veteran stated that the in-service stressor occurred in the summer of 1978.  In January 2012, the RO sent the Veteran a letter requesting that he provide as much detail as possible regarding his claimed in-service stressor.  In a letter received in April 2012, the Veteran stated that the alleged in-service event took place sometime in September or November 1979.  In an April 2012 memorandum, the RO determined that the Veteran had not provided VA with enough information for the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the claimed stressor.  During the March 2015 Board hearing, the Veteran amended his statement, claiming that the claimed in-service stressor took place sometime in August 1979.  Additionally, in an April 2015 statement, the Veteran asserted that the stressor occurred sometime between December 1978 and December 1980.  As such, the Board finds that a remand is require in order for the RO to undertake additional efforts to verify the Veteran's claimed stressor.

Finally, the Veteran asserts that he received treatment for hypertension at both the VA Medical Center and Scott & White Hospital in Temple, Texas.  The documentation associated with the claims file does not demonstrate that the RO has undertaken efforts to obtain the Veteran's relevant treatment records from either the Temple, Texas VA Medical Center or Scott & White Hospital.  While the Veteran's claim are in remand status, the Board finds that the RO should undertake all reasonable efforts to obtain the Veteran's relevant treatment records from these treatment providers.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran submit evidence demonstrating the treatment the Veteran received at Scott & White Hospital in Temple, Texas, in the 1980s for hypertension, or complete and return a VA Form 21-4142, Authorization and Consent to Release Information for Scott & White Hospital.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

The RO must attempt to obtain the Veteran's relevant treatment records from the VA Medical Center in Temple, Texas, dated in the 1980s.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must then thoroughly review the claims file and prepare a summary of the claimed stressor, to include the August 1979 timeframe.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to the JSRRC, and must ask JSRRC to provide any available information that might corroborate the claimed stressor.  If JSRRC is unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.

3.  Thereafter, the Veteran must be afforded a VA examination to determine any previously or currently diagnosed skin disorder is related to his military service.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current skin disorder.  

After examining the Veteran and reviewing the service and post-service treatment records, the examiner must to provide an opinion as to whether any previously or currently diagnosed skin disorder was incurred in or due to his active duty service, to include his in-service right groin boil and the treatment thereof.  In so doing, the examiner must consider and discuss the post-service evidence of record demonstrating diagnoses of and treatment for xerosis, tinea cruris, and "contact dermatitis or other eczema."  In rendering the opinion, the examiner must address the Veteran's assertions.  

A complete rationale for all opinions must be provided.  The examiner must indicate whether there was any further need for information to make a determination.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The evidence of record, in the form of electronic records, must be made available to a VA examiner in order to obtain an opinion with respect to the claim of entitlement to service connection for a psychiatric disorder, including PTSD.  The RO must provide the VA examiner with the summary of any verified stressor, and the examiner must be instructed that only this/these event(s) may be considered for the purpose of determining whether exposure to a stressor has resulted in a current diagnosis of PTSD, if such a diagnosis is warranted.  The examiner must review evidence or record, including, but not limited to, the Veteran's service treatment and personnel records, post-service treatment records, and the lay statements of record.  Based on this review of the evidence of record, the examiner must opine as to whether any found psychiatric disorder is related to the Veteran's active duty, to include as due to any incident occurring therein.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and any verified stressor.

All rendered opinions must be accompanied by a thorough rationale.  The examiner must indicate whether there was any further need for information to make a determination.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded a VA examination to address whether hypertension is related to his military service.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's hypertension.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide an opinion as to whether the Veteran's hypertension was incurred in or due to his active duty.  In so doing, the examiner must consider and discuss (a) the service treatment records showing elevated blood pressure; (b) the Veteran's assertions as to in-service and post-service treatment; and (c) the post-service evidence.  

A complete rationale for all opinions must be provided.  The examiner must indicate whether there was any further need for information to make a determination.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

